DETAILED ACTION
1.	This is a first action on the merits of application 17454919.

2.	Claims 1-19 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11173987 (987). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and fully encompassed by the above claims.
4.1	Claim 1 is substantially similar in scope and fully encompassed by claim 1 of US ‘987.
4.2	Claim 2 is substantially similar in scope and fully encompassed by claim 2 of US ‘987.
4.3	Claim 3 is substantially similar in scope and fully encompassed by claim 3 of US ‘987.
4.4	Claim 4 is substantially similar in scope and fully encompassed by claim 1 of US ‘987.
4.5	Claim 5 is substantially similar in scope and fully encompassed by claim 4 of US ‘987.
4.6	Claim 6 is substantially similar in scope and fully encompassed by claim 5 of US ‘987.
4.7	Claim 7 is substantially similar in scope and fully encompassed by claim 6 of US ‘987.
4.8	Claim 8 is substantially similar in scope and fully encompassed by claim 7 of US ‘987.
4.9	Claim 9 is substantially similar in scope and fully encompassed by claim 8 of US ‘987.
4.10	Claim 10 is substantially similar in scope and fully encompassed by claim 9 of US ‘987.
4.11	Claim 11 is substantially similar in scope and fully encompassed by claim 10 of US ‘987.
4.12	Claim 12 is substantially similar in scope and fully encompassed by claim 11 of US ‘987.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 8, and 12 is/are rejected under 35 U.S.C. 102a as being anticipated by Van Den Haak NL 9300622.

6. 	Regarding Claim 1, Van Den Haak discloses a floating structure (waveform dampening body 3; Fig. 1 shows the waveform dampening body 3 floating on a body of water; pg. 7, Ins. 4-8) comprising: a chain engaging system (anchor line-locking device 100) configured to hold a mooring chain (anchor chain 10) in a fixed position (Fig. 5A shows the fixed position) and prevent any lengthwise movement of the mooring chain (anchor chain 10) relative to the chain engaging system (anchor line-locking device 100; Fig. 5A shows the blocking pawls 107, 108 blocking a link 10' in a fixed position as described in pg. 8, Ins. 28-31).

7.	 Regarding Claim 2, Van Den Haak discloses the floating structure of claim 1, and Van Den Haak further discloses wherein the chain engaging system (anchor line-locking device 100) is configured to prevent movement of the mooring chain (anchor chain 10) in a first direction relative to the chain engaging system (anchor line-locking device 100) that decreases tension on the mooring chain (anchor chain 10; Fig. 5A shows a blocking pawl 107 that prevents movement in a first direction, which can be a system (anchor line-locking device 100) that increases tension on the mooring chain (anchor chain 10; Fig. 5A shows a blocking pawl 108 that prevents movement in a second, opposite direction, which can be a tension increasing direction; pg. 7, Ins. 4-14 describes the chain tensioners for tensioning and un-tensioning the lines and work with the anchor line-locking device 100; based upon the positioning of the waveform dampening body 3 relative to the anchors 13, movement of the anchor chain in a first direction could decrease tension on the anchor chain, while movement in a second, opposite direction could increase said tension on the anchor chain).

8.	 Regarding Claim 3, Van Den Haak discloses the floating structure of claim 2, and Van Den Haak further discloses wherein the chain engaging system (anchor line-locking device 100) comprises a first chain engaging mechanism (blocking pawl 107) configured to prevent movement of the mooring chain (anchor chain 10) in the first direction (Fig. 5A shows a blocking pawl 107 that prevents movement in 
a first direction; pg. 8, Ins. 28-31) and a second chain engaging mechanism (blocking pawl 108) configured to prevent movement of the mooring chain (anchor chain 10) the second direction (Fig. 5A shows a blocking pawl 108 that prevents movement in a second, opposite direction; pg. 8, Ins. 28-31).

9.	 Regarding Claim 8, Van Den Haak discloses the floating structure of claim 1, and Van Den Haak further discloses wherein the chain engaging system (anchor line-locking device 100) comprises:
a first engaging member (blocking pawl 107) and a second engaging member (blocking pawl 108; Fig. 5A; pg. 8, Ins. 28-31); wherein the first engaging member (blocking pawl 107) rotates between a locked position where the first engaging member (blocking pawl 107) prevents the mooring chain (anchor chain 10) from moving in a first direction relative to the chain engaging system (anchor line-locking device 100; Fig. 5A shows the locked position of the blocking pawl 107 that prevents movement of the anchor chain 10 in a left direction; pg. 8, Ins. 28-31) and an unlocked position where the first engaging member (blocking pawl 107) does not prevent the mooring chain (anchor chain 10) from moving in the first direction (Fig. 5C shows the unlocked position of the blocking pawl 107 that allows movement of the anchor chain 10 in a left direction; pg. 8, Ins. 36-39); wherein the second engaging member (blocking pawl 108) rotates between a locked position where the second engaging member (blocking pawl 108) prevents the mooring chain (anchor chain 10) from moving in a second direction relative to the chain engaging system (anchor line-locking device 100; Fig. 5A shows the locked position of the blocking pawl 108 that prevents movement of the anchor chain 10 in a right direction; pg. 8, Ins. 28-31) and an unlocked position where the second engaging member (blocking pawl 108) does not prevent the mooring chain (anchor chain 10) from moving in the second direction (Fig. 5C shows the unlocked position of the blocking pawl 108 that allows movement of the anchor chain 10 in a right direction; pg. 8, Ins. 36-39); and wherein moving the mooring chain (anchor chain 10) in the first direction decreases tension on the mooring chain (anchor chain 10) and moving the mooring chain (anchor chain 10) the second direction increases tension on the mooring chain (anchor chain 10; Fig. 1 shows the waveform dampening body 3 with anchor line-locking device 100 attached to an anchor chain 10; pg. 7, Ins. 4-14 describes the chain tensioners for tensioning and un-tensioning the lines and work with the anchor line- locking device 100; based upon the positioning of the waveform dampening body 3 relative to the anchors 13, movement of the anchor chain in a first direction could decrease tension on the anchor chain, while movement in a second, opposite direction could increase said tension on the anchor chain).

10.	 Regarding Claim 12, Van Den Haak discloses the floating structure of claim 1, and Van Den Haak further discloses wherein the mooring chain (anchor chain 10) forms at least part of a mooring line (Fig. 1 shows the anchor chains 10,11 forming mooring lines by attaching to anchors 12, 13; pg. 7, Ins. 6-8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dan Haak et al. and in further view of Dove US 20020189522.
12.	Regarding Claim 9, Van Den Haak discloses the floating structure of claim 1, and Van Den Haak further discloses a mooring/anchoring of a floating body (Fig. 1; pg. 7, Ins. 6-8). Van Den Haak fails to explicitly disclose wherein the chain engaging system comprises a chain engaging mechanism and a chain pulley, wherein the chain pulley is configured to orient adjacent links in the mooring chain perpendicular to each other before the chain engaging mechanism receives the adjacent chain links. Dove is in the field of mooring a floating object (Title and Abstract), and teaches wherein a chain engaging system (clamping mechanism 46 and pulley 43) comprises a chain engaging mechanism (clamping mechanism 46) and a chain pulley (pulley 43; Fig. 3; [0048]-[0049]), wherein the chain pulley (pulley 43) is configured to orient adjacent links in the mooring chain (chains 66) perpendicular to each other before the chain engaging mechanism (clamping mechanism 46) receives the adjacent chain links (Fig. 3 & 4 show how the pulley 43 orients the adjacent chain links in a perpendicular manner before they reach the clamping mechanism; [0048]-[0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Den Haak with the teaching of Dove for the purpose of applying a predetermined tension to the chain via the pulley, and then clamping the chain when that tension has been reached (Dove; [0007]).
13.	Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dan Haak et al. and in further view of Henriksen WO 2011137903.

14.	Regarding Claim 10, Van Den Haak discloses the floating structure of claim 1, and Van Den Haak further discloses a floating body (Fig. 1; pg. 7, Ins. 6-8). Van Den Haak fails to explicitly disclose wherein the floating structure includes a wind turbine. Henriksen is on the field of floating structures (Title and Abstract), and teaches wherein a floating structure (semi-submerged multiple wind-turbine system 1 with mooring system 5) includes a wind turbine (semi-submerged multiple wind-turbine system 1; Fig. 3; pg. 8, Ins. 3-13). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Den Haak with the teaching of Henriksen for the purpose of providing offshore wind power production in a permanent position (Henriksen; pg. 3, Ins. 13-23).

15. 	Regarding Claim 11, Van Den Haak discloses the floating structure of claim 1, and Van Den Haak further discloses a floating body (Fig. 1; pg. 7, Ins. 6-8). Van Den Haak fails to explicitly disclose a hull having three support columns oriented vertically and three pontoons oriented horizontally, wherein each of the pontoons is coupled between two of the three support columns to form a triangular shape. Henriksen is on the field of floating structures (Title and Abstract), and teaches a hull (part of semi- submerged multiple wind-turbine system 1) having three support columns (three support columns 2) oriented vertically (Fig. 3) and three pontoons (three pontoon structures 3) oriented horizontally (Fig. 3; pg. 8, Ins. 3-13), wherein each of the pontoons (pontoon structures 3) is coupled between two of the three support columns (support columns 2) to form a triangular shape (pg. 8, Ins. 30-32, ‘Figure 3 shows a system 1 where the pontoon structures 3 connect the support columns 2 in a triangular configuration’). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Den Haak with the teaching of Henriksen for the purpose of providing a system that is simple and high strength (Henriksen; pg. 8, Ins. 30-32) with multiple wind turbines.

16.	Claim(s) 13-15 is/are rejected under 35 U.S.C. 102a as being anticipated by Zijlmans US 9630681.

17.	Regarding claim 13-15, Zijlmans discloses a floating structure comprising: a hull; and a mooring fixture coupled to the hull; wherein the mooring fixture pivots relative to the hull and the mooring fixture is coupled to the hull with a swivel fastener 4. See fig. 1 col. 2 last paragraph.

18. 	Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziljmans et al. and in further view of Henriksen WO 2011137903.

19.	 As per claims 16-18 Ziljmans discloses the aforementioned limitations of claim 13, he does not disclose a plurality of mooring fixtures pivotably coupled to the hull, the hull comprising: a plurality of support columns oriented vertically; and a plurality of pontoons coupled to the plurality of support columns, each of the plurality of pontoons being oriented horizontally and including opposing ends; wherein at least one of the plurality of mooring fixtures is coupled to each end of the plurality of pontoons; three support columns oriented vertically and three pontoons oriented horizontally, wherein each of the pontoons is coupled between two of the three support columns to form a triangular shape and a wind turbine. Henriksen discloses the said limitations in fig. 3. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Den Haak with the teaching of Henriksen for the purpose of providing a system that is simple and high strength with wind turbines.

20.	Claim(s) 19 is/are rejected under 35 U.S.C. 103a as being unpatentable over Roddier US 20110037264 in further view of Henriksen.
21.	 Asper claim 19, Roddier discloses a hull comprising; a plurality of support columns; a tower base; and a plurality of trusses extending between the plurality of support columns and the tower base to support the tower base on the plurality of support columns, the plurality of trusses including horizontal trusses that extend horizontally between the plurality of support columns and the tower base, slanted trusses that extend upward from the plurality of support columns to the tower base, and vertical trusses that extend upward adjacent to the tower base; a tower coupled to the tower base; and a nacelle coupled to the top of the tower. See fig. 5-6 wherein he shows a turbine, tower, nacelle, (vertical horizontal and slanted trusses) and a base and columns. He does not disclose the pontoons, which Henriksen does, thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roddier with Henriksen to provide a less expansive means to keep the tower afloat using pontoons vice a water ballasting system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617